DETAILED ACTION
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 2/22/21.  Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claims 1, 4, 5, 9, 12, 13, and the addition of new claims 16-20.  Claims 1-18 are rejected.  Claims 19 and 20 are objected to.  In view of the amendments, claims 9, 10, 12 and 13 are not interpreted under 35 U.S.C. 112 (f).
Claim Objections
Claim 16 is objected to because of the following informalities:  “currently” should be replaced with “current”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose “controlling the at least one second avatar to be not synchronized with the at least one person’s pose”.
	         Since claims 2-8 and 10-20 depend on claims 1 and 9 and include all of the limitations of these claims, claims 2-8 and 10-20 are rejected under 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0342527 A1 (Molyneaux), U.S. Publication No. 2018/0199023 A1 (Ishikawa) and U.S. Publication No. 2017/0287060 A1 (Choi).
Referring to claim 1, Molyneaux discloses a method for controlling a multimedia device comprising: capturing, by a camera, at least one person located around the multimedia device (Figure 1); displaying at least one first avatar that is created based on image data of the at least one captured person, by referring to first information stored in a memory (page 2, paragraph 21, 
Molyneaux and Ishikawa do not disclose displaying at least one second avatar and at least one option for expressing the at least one second avatar that dynamically changes, by referring to second information stored in the memory.  Choi displaying at least one second 
Referring to claim 8, Molyneaux and Ishikawa disclose that the multimedia device is an XR device or a signage display device (Ishikawa, page 11, paragraph 149).  
	Referring to claim 9, Molyneaux discloses a multimedia device comprising: a memory; a camera configured to capture at least one person located around the multimedia device (page 5, paragraph 47 and Figure 1); a display configured to display at least one first avatar that is created based on image data of the at least one captured person, by referring to information stored in the memory (page 2, paragraph 21, page 3, paragraph 30, page 1, paragraph 16, page 5, paragraph 56); and a controller configured to control the memory, the camera, and the display (Figure 10), wherein the controller is configured to: recognize a specific gesture of the at least one person (page 5, paragraph 48, page 4, paragraph 43), enter a first mode to alter virtual clothing (page 4, paragraph 44), detect skeleton information of the at least one person when the specific gesture is recognized (page 4, paragraph 43, page 2, paragraph 26, page 4, paragraph 42), and control the display to display a modified avatar that is created based on video data of the at least one captured person and the detected skeleton information by referring to information stored in the memory (page 4, paragraph 42).  The logic subsystem represents the controller which executes the instructions that carry out the functions above.  Molyneaux does not disclose video data.  Ishikawa discloses at least one frame, a controller attached to the at least one frame of the multimedia device (Figure 17, page 11, paragraph 149) and captured video data which is used to display a second avatar (page 13, paragraph 175).  Ishikawa describes a new avatar corresponding to a target video that is faded into the scene.  Ishikawa discloses a video production device 90 with a reproduction device 30c which is the frame, the frame attached to the controller 90.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn from Ishikawa video data which is used to display a second avatar.  Ishikawa discloses how an avatar changing virtual clothing results in the display form of the avatar changing to another form suggesting a similar system as is disclosed in Molyneaux.  This provides motivation for Molyneaux to learn from Ishikawa to use target video data to generate a second avatar.
	Molyneaux and Ishikawa do not disclose displaying at least one second avatar and at least one option for expressing the at least one second avatar that dynamically changes, by referring to second information stored in the memory.  Choi displaying at least one second avatar and at least one option for expressing the at least one second avatar that dynamically changes, by referring to second information stored in the memory (Figure 8, reference number 811, 815, page 8, paragraph 111, page 4, paragraph 60).  The second information is the new clothes information and information obtained through the clothes analysis module.  Choi discloses wherein the at least one second avatar is created based on data of the at least one captured person (page 4, paragraphs 55, 62, 64).  Choi discloses controlling the at least one second avatar to be not synchronized with the at least one person’s pose when the at least one option is selected (page 8, paragraph 111).  Choi describes the user selecting the “Fitting” button results in the second avatar not synchronizing with the second avatar’s pose.  Choi discloses displaying the dynamically changed at least one second avatar according to a selected option among the displayed at least one option (Figure 8b, page 8, paragraph 111).  Choi discloses displaying in Figures 8b and 8c the dynamically changed at least one second avatar based on the selected option of 815.  Choi discloses generating a second avatar based on the captured information with a second item of clothing which is the second information that is different from the first information which is the body information of the avatar and the clothes first worn by the user.  Choi discloses wherein the first information for the at least one first avatar is different from the second information for the at least one second avatar (page 4, paragraphs 62, 64).  The first and second avatars are generated based on different information including body, clothing information.  Choi discloses that the at least one second avatar is altered by touching a body of the at least one captured person (page 8, paragraphs 110, 111).  Choi discloses holding the clothes up against the body involves touching a body of the at least one captured person and altering the second avatar based on the newly retrieved virtual clothing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn from Choi displaying at least one second avatar and at least one option for expressing the at least one second avatar that dynamically changes, by referring to second information stored in the memory.  Choi discloses a known technique for controlling a virtual fitting which would improve the avatar display system for virtual fittings of Molyneaux and Ishikawa in the same way.  Choi discloses providing images and a system for virtually providing a fitting which allows for an avatar to be used to provide a clothing product.
	Referring to claim 16, Molyneaux, Ishikawa and Choi disclose that the dynamically changed at least one second avatar is carrying out a pose that is different than a current pose of the at least one person captured by the camera (Choi, reference numbers 806, 811, 813, Figure 8, page 8, paragraphs 110-112).  Figure 8b discloses how the image 811 is different from the pose of the person.  The person that is shown in front of the display and the person 806.
	Referring to claim 18, Molyneaux, Ishikawa and Choi disclose displaying one or more posing options adjacent to the at least one second avatar for changing a pose of the at least one second avatar (Choi, reference number 815, Figure 8b, page 8, paragraph 111).
Claims 2, 3, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux, Ishikawa, Choi and U.S. Publication No. 2012/0157203 A1 (Latta).
Referring to claims 2 and 10, Molyneaux, Ishikawa and Choi do not disclose displaying a pointer reacting with change of a position of a hand of the at least one person.  Latta discloses displaying a pointer reacting to a change of a position of a hand of the at least one person (Figure 1, page 3, paragraph 24).  It would have been obvious to one of ordinary skill in the art to learn from Latta displaying a pointer reacting with change of a position of a hand of the at least one person.  Latta discloses controlling a three dimensional world with a human target which is like the system of Molyneaux.  This provides motivation for Molyneaux to learn from Latta for a pointer to react to changes of a position of a hand of at least one person.  
Referring to claims 3 and 11, Molyneaux, Ishikawa, Choi and Latta disclose that the pointer moves not only based on change of a physical position of the hand of the at least one person, but also based on the detected skeleton information, by referring to information stored in the memory (page 3, paragraph 24).  Latta discloses that the right hand joint of a virtual skeleton and position of a corresponding right hand of a human target are used to track the right control cursor 82.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux, Ishikawa, Choi, Latta and U.S. Publication No. 2017/0083185 A1 (Huang).
Referring to claim 4, Molyneaux and Ishikawa disclose receiving virtual clothing information of the virtual clothing worn by the at least one second avatar (Molyneaux, page 4, paragraph 44).  The combination of Molyneaux and Ishikawa discloses a second avatar receiving virtual clothing.  Furthermore, Latta also discloses a second avatar receiving virtual clothing (page 3, paragraph 24).  Molyneaux, Ishikawa, Choi and Latta do not disclose controlling a movable region of the pointer to be restricted to a specific region of the virtual clothing based on the information stored in the memory and the received virtual clothing information.  Huang discloses controlling a movable region of the pointer to be restricted to a specific region based on the second information stored in the memory (page 7, paragraph 65).  It would have been obvious to one of ordinary skill in the art to learn from Huang controlling a movable region of the pointer to be restricted to a specific region of the virtual clothing based on the information stored in the memory and the received virtual clothing information.  Huang discloses a known technique for controlling cursor movements which would improve the cursor controlling in the system of Molyneaux, Ishikawa, Choi and Latta.  This provides motivation for Molyneaux, Ishikawa, Choi and Latta to learn from Huang.
Referring to claim 12, Molyneaux and Ishikawa disclose a network interface receiving information of the virtual clothing worn by the at least one second avatar (Molyneaux, page 4, paragraph 44, page 5, paragraph 57).  The combination of Molyneaux and Ishikawa discloses a second avatar receiving virtual clothing.  Furthermore, Latta also discloses a second avatar receiving virtual clothing (page 3, paragraph 24).  Molyneaux, Ishikawa, Choi and Latta do not disclose controlling a movable region of the pointer to be restricted to a specific region of the virtual clothing based on the information stored in the memory and the received virtual clothing information.  Huang discloses a controller controlling a movable region of the pointer to be restricted to a specific region based on the second information stored in the memory (page 7, paragraph 65, page 6, paragraph 62).  It would have been obvious to one of ordinary skill in the art to learn from Huang controlling a movable region of the pointer to be restricted to a specific region of the virtual clothing based on the information stored in the memory and the received virtual clothing information.  Huang discloses a known technique for controlling cursor movements which would improve the cursor controlling in the system of Molyneaux, Ishikawa, Choi and Latta.  This provides motivation for Molyneaux, Ishikawa, Choi and Latta to learn from Huang.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux, Ishikawa, Choi, Latta, U.S. Publication No. 2016/0165988 A1 (Glasgow) and U.S. Publication No. 2014/0358738 A1 (Ohnemus).
	Referring to claim 5, Molyneaux, Ishikawa, Choi and Latta do not disclose receiving information of the virtual clothing worn by the at least one second displayed avatar from a server; highlighting a plurality of alterable regions based on the information stored in the memory and the received virtual clothing information;  77OP-2 019-042 6-US-GO when a specific region from among the plurality of highlighted regions is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region; and changing a guide line contained in the selected specific region by touch scroll during execution of the second mode.  Glasgow discloses receiving virtual clothing information of the virtual clothing worn by the at least one second displayed avatar from a server (page 9, paragraph 99 and page 2, paragraph 32).  Glasgow discloses a client, server system that allows the server to send virtual clothing information that is worn by an avatar.  Glasgow discloses highlighting a plurality of alterable regions based on the second information stored in the memory and the received virtual clothing information (page 3, paragraph 34).  It would have been obvious to one of ordinary skill in the art to learn from Glasgow receiving information of the virtual clothing worn by the second displayed avatar from a server and highlighting a plurality of alterable regions based on the information stored in the memory and the received virtual clothing information.  Glasgow discloses known techniques for interactions in a virtual clothing environment which would be implemented in the virtual clothing system of Molyneaux, Ishikawa, Choi and Latta to improve the latter clothing system.  This provides motivation for Molyneaux, Ishikawa, Choi and Latta to learn from Glasgow.
	Molyneaux, Ishikawa, Choi, Latta and Glasgow do not disclose when a specific region from among the plurality of highlighted regions is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region.  Ohnemus discloses that when a specific region of the virtual clothing environment is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region (page 15, paragraph 152).  The user selects a “call-out” control that when selected results in feedback data related to the articles of clothing that are assessed.  It would have been obvious to one of ordinary skill in the art to learn from Ohnemus when a specific region from among the plurality of highlighted regions is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region.  Ohnemus discloses known techniques for interactions in a virtual clothing environment which would be implemented in the virtual clothing system of Molyneaux, Ishikawa, Choi, Latta and Glasgow to improve the latter clothing system.  This provides motivation for Molyneaux, Ishikawa, Latta and Glasgow to learn from Ohnemus.
	Molyneaux, Ishikawa, Choi, Latta, Glasgow and Ohnemus discloses a guide line contained in the selected specific region by scroll during execution of the second mode (Choi, page 8, paragraph 115).  It would have been obvious to one of ordinary skill in the art to learn from Choi changing a guide line contained in the selected specific region by touch scroll during execution of the second mode.  Choi discloses known techniques for interactions in a virtual clothing environment which would be implemented in the virtual clothing system of Molyneaux, Ishikawa, Latta, Glasgow and Ohnemus to improve the latter clothing system.  This provides motivation for Molyneaux, Ishikawa, Latta, Glasgow and Ohnemus to learn from Choi.
Referring to claim 13, Molyneaux, Ishikawa, Choi and Latta do not disclose receiving information of the virtual clothing worn by the second displayed avatar from a server; highlighting a plurality of alterable regions based on the information stored in the memory and the received virtual clothing information;  77OP-2 019-042 6-US-GO when a specific region from among the plurality of highlighted regions is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region; and changing a guide line contained in the selected specific region by touch scroll during execution of the second mode.  Glasgow discloses a network interface configured to receive virtual clothing information of the virtual clothing worn by the at least one second avatar from a server (page 9, paragraph 99 and page 2, paragraph 32).  Glasgow discloses a client, server system that allows the server to send virtual clothing information that is worn by an avatar.  Glasgow discloses a controller is highlighting a plurality of alterable regions based on the second information stored in the memory and the received virtual clothing information (page 3, paragraph 34, page 2, paragraph 30).  It would have been obvious to one of ordinary skill in the art to learn from Glasgow receiving information of the virtual clothing worn by the second displayed avatar from a server and highlighting a plurality of alterable regions based on the information stored in the memory and the received virtual clothing information.  Glasgow discloses known techniques for interactions in a virtual clothing environment which would be implemented in the virtual clothing system of Molyneaux, Ishikawa, Choi and Latta to improve the latter clothing system.  This provides motivation for Molyneaux, Ishikawa, Choi and Latta to learn from Glasgow.
Molyneaux, Ishikawa, Choi, Latta and Glasgow do not disclose when a specific region from among the plurality of highlighted regions is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region.  Ohnemus discloses that when a specific region of the virtual clothing environment is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region (page 15, paragraph 152).  The user selects a “call-out” control that when selected results in feedback data related to the articles of clothing that are assessed.  It would have been obvious to one of ordinary skill in the art to learn from Ohnemus when a specific region from among the plurality of highlighted regions is selected by the pointer, performing a second mode by enlarging and displaying the selected specific region.  Ohnemus discloses known techniques for interactions in a virtual clothing environment which would be implemented in the virtual clothing system of Molyneaux, Ishikawa, Choi, Latta and Glasgow to improve the latter clothing system.  This provides motivation for Molyneaux, Ishikawa, Choi, Latta and Glasgow to learn from Ohnemus.
Molyneaux, Ishikawa, Choi, Latta, Glasgow and Ohnemus discloses a guide line contained in the selected specific region by scroll during execution of the second mode (Choi, page 8, paragraph 115).  It would have been obvious to one of ordinary skill in the art to learn from Choi changing a guide line contained in the selected specific region by touch scroll during execution of the second mode.  Choi discloses known techniques for interactions in a virtual clothing environment which would be implemented in the virtual clothing system of Molyneaux, Ishikawa, Latta, Glasgow and Ohnemus to improve the latter clothing system.  This provides motivation for Molyneaux, Ishikawa, Latta, Glasgow and Ohnemus to learn from Choi.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux, Ishikawa, Choi, Latta, Glasgow, Ohnemus and U.S. Publication No. 2018/0336715 A1 (Rickwald).
	Referring to claim 6, Molyneaux, Ishikawa, Latta, Glasgow, Ohnemus and Choi do not disclose  when the second mode is started, temporarily stopping the capturing operation of the camera and a motion detection operation.  Rickwald discloses that the second mode is started, temporarily stopping the capturing operation of the camera and a motion detection operation (page 23, paragraph 242).  It would have been obvious to one of ordinary skill in the art to learn from Rickwald that the second mode is started, temporarily stopping the capturing operation of the camera and a motion detection operation.  Rickwald discloses known techniques in avatar user capture data which would be implemented in the virtual environment of Molyneaux, Ishikawa, Latta, Glasgow, Ohnemus and Choi.  This provides motivation for Molyneaux, Ishikawa, Latta, Glasgow, Ohnemus and Choi to learn from Rickwald.
Referring to claim 14, Molyneaux, Ishikawa, Latta, Glasgow, Ohnemus and Choi do not disclose  when the second mode is started, temporarily stopping the capturing operation of the camera and a motion detection operation.  Rickwald discloses that the second mode is started, the controller temporarily stopping the capturing operation of the camera and a motion detection operation (page 23, paragraph 242).  It would have been obvious to one of ordinary skill in the art to learn from Rickwald that the second mode is started, temporarily stopping the capturing operation of the camera and a motion detection operation.  Rickwald discloses known techniques in avatar user capture data which would be implemented in the virtual environment of Molyneaux, Ishikawa, Latta, Glasgow, Ohnemus and Choi.  This provides motivation for Molyneaux, Ishikawa, Latta, Glasgow, Ohnemus and Choi to learn from Rickwald. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux, Ishikawa, Choi and U.S. Publication No. 2014/0143682 A1 (Druck).
	Referring to claim 7, Molyneaux, Ishikawa and Choi do not disclose the specific gesture is a pinch action executed by two fingers of the at least one person.  Druck discloses that the specific gesture is a pinch action executed by two fingers of the at least one person (page 14, paragraph 119).  It would have been obvious to one of ordinary skill in the art to learn from Druck the specific gesture is a pinch action executed by two fingers of the at least one person.  Druck discloses a well-known gesture which is easily substituted into the gesture features of Molyneaux, Ishikawa and Choi to obtain predictable same results.  This provides motivation for Molyneaux, Ishikawa and Choi to learn from Druck.
	Referring to claim 15, 79OP-2 019-042 6-US-GOMolyneaux, Ishikawa and Choi disclose that the multimedia device is an XR device or a signage display device (Ishikawa, page 11, paragraph 149).  Molyneaux, Ishikawa and Choi do not disclose the specific gesture is a pinch action executed by two fingers of the at least one person.  Druck discloses that the specific gesture is a pinch action executed by two fingers of the at least one person (page 14, paragraph 119).  It would have been obvious to one of ordinary skill in the art to learn from Druck the specific gesture is a pinch action executed by two fingers of the at least one person.  Druck discloses a well-known gesture which is easily substituted into the gesture features of Molyneaux, Ishikawa and Choi to obtain predictable same results.  This provides motivation for Molyneaux, Ishikawa and Choi to learn from Druck.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux, Ishikawa, Choi and U.S. Publication No. 2011/029889 A1 (Karstens).
Referring to claim 17, Molyneaux, Ishikawa and Choi do not disclose dynamically 
changed at least one second avatar moves based on a virtual weather condition that is not currently being experienced by the at least one person captured by the camera.  Karstens discloses an avatar moves based on a virtual weather condition that is not currently being experienced by the at least one person captured by the camera (page 3, paragraph 29, page 5, paragraph 51).  Karstens discloses that the video input device captures user information but the movement described in paragraph 51 includes avatar reaction to a virtual weather condition that is not based on the real life conditions and are based on the virtual world.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Karstens dynamically changed at least one second avatar moves based on a virtual weather condition that is not currently being experienced by the at least one person captured by the camera.  Karstens describes a virtual environment which is a metaphor of the real world and would therefore include real world elements associated with apparel and weather conditions.   Karstens discloses a known technique for displaying a virtual environment which would improve the virtual clothing system described in the combination of Molyneaux, Ishikawa and Choi.  
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claims 19 and 20, Molyneaux, Ishikawa and Choi disclose controlling a multimedia device, by capturing by a camera, at least one person located around the multimedia device.  The first at least one avatar is displayed and is created based on video data of the at least one captured person, by referring to first information stored in the memory.  A specific gesture of the person is recognized, entering a first mode to alter virtual clothing, detecting skeleton information of the at least one person when the specific gesture is recognized.  Prior art combinations do not disclose displaying one or more weather options adjacent to the at least one second avatar for controlling a dynamic change of the virtual clothing worn by the at least one second avatar.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
Applicant discloses that Molyneaux, Ishikawa and Choi do not disclose displaying at 
least one second avatar and at least one option for expressing the at least one second avatar that dynamically changes.  Choi discloses the features associated with displaying at least one second avatar and at least one option for expressing the at least one second avatar that dynamically changes, by referring to second information stored in the memory.  Figure 8 displays the avatar transforming based on user selections, and not being synchronized with the at least one person’s pose when the at least one option is selected.  An image 811 of a user is able to adjust to various situations associated with virtual clothes and trying on virtual clothes which are not reflected in the actions of the user.  A user button determines how the second avatar changes.  
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 5, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143